Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 11, 2015

                                          No. 04-15-00129-CV

                      IN RE Armando HERNANDEZ and Nancy Hernandez

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On March 10, 2015, relators Armando Hernandez and Nancy Hernandez filed a petition
for writ of mandamus and emergency motion for temporary relief pending a ruling on the
mandamus petition. The court has considered the petition for writ of mandamus and is of the
opinion that relators are not entitled to the relief sought. See TEX. CIV. PRAC. & REM. CODE ANN.
§51.014(a)(1), (4) (West 2015) (authorizing interlocutory appeal from orders appointing a
receiver and granting temporary injunction). Accordingly, the petition for writ of mandamus and
emergency motion for temporary relief are DENIED without prejudice to relators’ right to
request emergency relief in the context of an interlocutory appeal. See TEX. R. APP. P. 29.3,
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on March 11, 2015.

                                                          PER CURIAM


ATTESTED TO:           ____________________________
                       Keith E. Hottle
                       Clerk of Court




1
 This proceeding arises out of Cause No. 2014-CI-17077, styled Armando Hernandez and Nancy Hernandez v.
Mario Saldivar, Fernando Saldivar, Jorge Calderon, and Jorge Saldivar, pending in the 150th Judicial District
Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.